FILED
                           NOT FOR PUBLICATION                             FEB 23 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LOUIS HOBAICA; et al.,                           No. 13-55082

              Plaintiffs - Appellants,           D.C. No. 2:11-cv-00702-CAS-JCG

  v.
                                                 MEMORANDUM*
FIRST AMERICAN TITLE INSURANCE
COMPANY and SEY PET, LLC,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted February 9, 2015**
                              Pasadena, California

Before: GRABER and WARDLAW, Circuit Judges, and SHEA, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Edward F. Shea, Senior District Judge for the U.S.
District Court for the Eastern District of Washington, sitting by designation.
      Plaintiffs appeal the district court’s order dismissing their complaint against

Sey Pet, LLC, and First American Title Insurance Company. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

      Reviewing de novo, we conclude that the district court did not err in

dismissing Plaintiffs’ claim against First American for breach of a title insurance

policy (“Policy”) issued to Sey Pet. See Balsam v. Tucows Inc., 627 F.3d 1158,

1161, 1163 & n.3 (9th Cir. 2010). Plaintiffs’ third-party beneficiary claim fails

because the Policy explicitly states that it is not intended to benefit parties, like

Plaintiffs, who acquire an interest in the insured property through purchase. See id.

at 1161 (explaining that a third party qualifies as a beneficiary only if the terms of

the contract make evident an intent to benefit that party). Extrinsic evidence of the

parties’ intent after the Policy was issued does not alter this conclusion because we

assess the parties’ intent “in light of the circumstances under which [the Policy]

was entered.” Id. (internal quotation marks omitted).

      The district court did not err in dismissing Plaintiffs’ claims that were

premised on First American’s lack of licensure in Mexico because expert

testimony established that First American was not required to obtain a license in

Mexico in the first place. See Universe Sales Co. v. Silver Castle, Ltd., 182 F.3d
1036, 1038 (9th Cir. 1999) (explaining that expert testimony is “the basic mode of


                                            2
proving foreign law”). Plaintiffs’ related claim, that First American purported to

have a Mexican license when, in fact, it did not, was also properly dismissed.

Plaintiffs based their claim on evidence suggesting only that First American was

not in fact licensed in Mexico. The evidence in no way suggests that First

American claimed that it was licensed in Mexico. Thus, Plaintiffs’

misrepresentation claims are not plausible. See Ashcroft v. Iqbal, 556 U.S. 662,

678-79 (2009).

      Finally, Plaintiffs do not challenge the prior district court order dismissing

their claims against Sey Pet because they are bound by a forum selection clause

requiring litigation of claims against Sey Pet in Mexico. Nor do Plaintiffs

challenge the prior ruling that, because Plaintiffs asserted an alter ego theory, the

forum selection clause is applicable to all Sey Pet entities. Accordingly, Plaintiffs’

alter-ego claims against Sey Pet in this proceeding are foreclosed by the

unchallenged prior order.

      AFFIRMED.




                                           3